DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites: “A bending method that feeds a workpiece material between rollers and bends the workpiece while rolling the workpiece material with the rollers…the workpiece material is fed between the rollers and rolled in a way that, at a completion of bending, a thickness dimension of a cross section of the first thickness portion is to be a constant dimension m, an outer radius…”
However, the specification states that:
“The workpiece material is rolled by the rollers so that the amount of rolling and the amount of stretch along the longitudinal direction in a region corresponding to the outer side of the bend radius direction are larger than the amount of rolling and the amount of stretch in a region corresponding to the inner side of the bend radius direction, and the material is bent by the difference in the amount of stretch between the inner and outer sides. The amount of stretch (amount of rolling) in the longitudinal direction changes linearly along the width direction, or increases gradually toward the outer peripheral side” [paragraph 0014] and
“According to the bending method and the workpiece material W, the thickness dimension (m to M) of the cross section of the workpiece material W along the bend radius direction r (R) is set to increase from the inner side toward the outer side of the bend radius direction, so that an amount of rolling D by the rollers 1 and 2 increases from a region on the inner side (near m) toward a region on the outer side (near M) along the bend radius direction as illustrated in Fig. 1B. At the same time, as illustrated in Fig. 2, an amount of stretch S of the workpiece material W in the longitudinal direction increases from the inner side toward the outer side along the bend radius direction so that the workpiece material W is bent by a difference in the amount of stretch S between the inner and outer sides” [ paragraph 0024].
Therefore, the claim is encompassing any type of rolling and bending to occur which is beyond the scope of the disclosure which refers to specific rolling and bending, as at least described above.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ the workpiece material is fed between the rollers and the rolled in a way that, at a completion of bending,” It is unclear what the metes and bounds of “rolled in a way that” encompasses- how is the material rolled such that the desired results is achieved? It is further not clear that a bending step actually occurs i.e. the bending is not positively recited. The limitation refers to a completion of bending but not the act of bending. The subject matter of claim 1 is couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. 
Examiner notes that no art has been applied to claim 1 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II  and 112 rejections above for details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US 2012/0297624 discloses a method of rolling and bending a straight metal strip with rollers (10A, 10B), as seen in at least Figures 1-3.
US 2010/0088882 discloses a method of rolling and bending a straight metal strip with rollers 2, 4), as seen in at least Figure 1.
US Patent 5,979,205 discloses a method of rolling and bending a straight metal strip with rollers 3, 4, 9, 10), as seen in at least Figures 1 and 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725